Exhibit 21 CENTURYLINK, INC. SUBSIDIARIES OF THE REGISTRANT AS OF DECEMBER 31, 2010 State of incorporation Subsidiary orformation Actel, LLC Delaware Carolina Telephone and Telegraph Company LLC North Carolina Centel Capital Corporation Delaware Centel Corporation Kansas Centel Directories LLC Delaware Centel SPE LLC Delaware Centel-Texas, Inc. Texas Central Telephone Company Delaware Central Telephone Company of Texas Texas Central Telephone Company of Virginia Virginia CenturyLink Sales Solutions, Inc.
